DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 26 May 2022, the following occurred:
claims 1, 8, 15, 18, 21, 23, 25, 27, and 28 were amended; and
claims 4, 11, 17, and 20 were cancelled.
Claims 1-3, 5-10, 12-16, 18-19, 21-25, and 27-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 May 2022 has been considered by the examiner. 
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-14, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rentas et al. (US 2015/0051922 A1), hereinafter Rentas, in view of Morris et al. (US 2016/0357915 A1), hereinafter Morris.

Claim 1:
Rentas discloses:
A server system for processing patient test data from at least one point of care device, the server system comprising:
a test data interface for receiving point of care test data for a patient from at least one point of care device over a communication network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
an electronic health record provider interface for interfacing with at least one electronic heath record provider's computer over the communication network, the at least one electronic health record provider's computer storing electronic health records for patients;
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers" and [0089]:  "The EHR providers host the [EH]R records in databases…on computers." and “Each EHR provider’s computer implements a web server for interfacing via a network interface…”
program memory storing computer code; and
[0029]:  "program memory for storing software"
a processor for reading and implementing the computer code in the program memory;
[0029]:  "a processor for reading and implementing the software in the memory"
wherein the program memory stores computer code for implementation by the processor to;
[0029]:  "the program memory stores software for implementation by the processor to"
control the test data interface to receive the point of care test data for the patient from at least one point of care device, wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received, control the test data interface to detect an identity of the point of care device by analyzing the received point of care test data, perform processing dependent on the detected identity of the point of care device on the point of care test data to generate reformatted point of care test data in a common format for electronic health record providers,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device.” [0100] discloses detecting the identity of the connected POC devices via test data. [0096] discloses “device modules receive the patient test data and perform device specific processing on it…to reformat the data according to a test type object dependent upon the test type identified for the patient test data.” [0011], [0012], [0069], [0106] etc… disclose this reformatting being to a common data structure, after which the data can be transmitted to EHR providers. 
further process the reformatted point of care test data to identify additional required data missing from the point of care test data for the patient according to electronic health record provider requirements,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..." 
transmit the complete reformatted point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

While Rentas does disclose identifying and providing additional required data, Rentas does not specifically disclose the following limitations. However, Morris does disclose these limitations, specifically:
control the electronic health record provider interface to retrieve electronic health record data for the patient from a said electronic health record provider's computer in response to the identified additional required data missing from the point of care test data for the patient according to electronic health record provider requirements, process the retrieved electronic health record data for the patient to automatically determine and add the identified additional required data to the reformatted point of care test data for the patient to form complete reformatted point of care test data for the patient without requiring an operator to input the required data missing from the point of care test data for the patient; and
[0048] discloses automated identification of missing data, including “the data missing from the attached EMR system may be retrieved from the other EMR system or systems. As in [0047], “data not present on the EMR system in communication with a first interface appliance but present on the EMR system in communication with a second interface appliance may be copied to the memory of the first…from the second…” (i.e. data may be synchronized by automatically copying from one EMR system to the other to add the missing data, forming complete data). [0045] and [0046] detail enabling this process by reformatting data into a standardized format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with the above limitations as disclosed by Morris.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to provide “a system and method for standardizing the data format of the user interface across a plurality of EMR systems” and so that “the data may be synchronized” (Morris: [0007] and [0047]).

Claim 2:  Rentas in view of Morris discloses the system of claim 1. 
Rentas further discloses: 
the additional required data comprises an order identifier entered in the electronic health record for the patient indicating that the point of care test for the patient was ordered by a physician, and the retrieved electronic health record data comprises an order identifier from the electronic health record data for the patient.
[0096]:  "When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR." and [0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 3:  Rentas in view of Morris discloses the system of claim 2. 
Rentas further discloses:
the additional required data includes additional data and the retrieved electronic health record data comprises an order identifier and associated order data from the electronic health record data for the patient.
[0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 5:  Rentas in view of Morris discloses the system of claim 1. 
Rentas further discloses:
the electronic health record provider interface comprises at least one API for interfacing to the at least one electronic health record provider's computer.
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 6:  Rentas in view of Morris discloses the system of claim 1. 
Rentas further discloses:
the computer code is adapted to be implemented by the processor to control the electronic health record provider interface to obtain the electronic health record provider requirements.	
[0030]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to obtain the electronic health [record] provider requirements"

Claim 7:  Rentas in view of Morris discloses the system of claim 1. 
Rentas further discloses:
the computer code is adapted to be implemented by the processor to store point of care test data that could not be automatically completed and to generate a notification to a user to enable the user to enter data to form complete point of care test data for the patient.
[0035]:  "the server system includes a cache memory for storing the patient test data until the complete patient test data is formed." and [0103]:  "a response to the received patient test data…is transmitted to the POC computer and passed to the POC device..." and [0105]:  "the client application...causes the web browser...to open a user interface in the form of a web page retrieved from the web server...of the service provider's computer... The web page prompts the operator of the POC computer..." to enter their credentials, allowing them to request cached data and input additional data to form complete point of care test data, as detailed in the rest of [0105]. The automatic opening of the web page and the prompt for credentials act as a notification. This process is automatic insofar as it is always performed to form complete point of care test data.

Claim 8:
Rentas discloses:
A method at a server system for processing patient test data from at least one point of care device, the method comprising:
receiving point of care test data for a patient from at least one point of care device over a communication network, wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received; detecting an identity of the point of care device by analysing the received point of care test data; performing processing dependent on to the detected identity of the point of care device on the point of care test data to generate reformatted point of care test data in a common format for electronic health record providers,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device.” [0100] discloses detecting the identity of the connected POC devices via test data. [0096] discloses “device modules receive the patient test data and perform device specific processing on it…to reformat the data according to a test type object dependent upon the test type identified for the patient test data.” [0011], [0012], [0069], [0106] etc… disclose this reformatting being to a common data structure, after which the data can be transmitted to EHR providers.
further processing the reformatted point of care test data to identify additional required data missing from the point of care test data for the patient according to electronic health record provider requirements;
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "control the point of care interface to receive the patient test data…to identify additional required data missing from the patient test data according to electronic health record provider requirements..."
transmitting the complete reformatted point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

While Rentas does disclose identifying and providing additional required data, Rentas does not specifically disclose the following limitations. However, Morris does disclose these limitations, specifically:
retrieving electronic health record data for the patient from an electronic health record provider's computer over the communication network in response to the identified additional required data, the electronic health record provider's computer storing electronic health records for patients; processing the retrieved electronic health record data for the patient to automatically determine and add the identified additional required data to the reformatted point of care test data for the patient to try to form complete reformatted point of care test data for the patient without requiring an operator to input the required data missing from the point of care test data for the patient; and
[0048] discloses automated identification of missing data, including “the data missing from the attached EMR system may be retrieved from the other EMR system or systems. As in [0047], “data not present on the EMR system in communication with a first interface appliance but present on the EMR system in communication with a second interface appliance may be copied to the memory of the first…from the second…” (i.e. data may be synchronized by automatically copying from one EMR system to the other to add the missing data, forming complete data). [0045] and [0046] detail enabling this process by reformatting data into a standardized format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with the above limitations as disclosed by Morris.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to provide “a system and method for standardizing the data format of the user interface across a plurality of EMR systems” and so that “the data may be synchronized” (Morris: [0007] and [0047]).

Claim 9:  Rentas in view of Morris discloses the method of claim 8. 
Rentas further discloses:
the additional required data comprises an order identifier entered in the electronic health record for the patient indicating that the point of care test for the patient was ordered by a physician, and the retrieved electronic health record data comprises an order identifier from the electronic health record data for the patient.
[0096]:  "When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR." and [0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.

Claim 10:  Rentas in view of Morris discloses the method of claim 9. 
Rentas further discloses:
the additional required data includes additional data and the retrieved electronic health record data comprises an order identifier and associated order data from the electronic health record data for the patient.
[0105]:  "The input pat[i]ent name or identifier...is transmitted via the service provider's computer to the EHR provider's computers...in order [to] look up pending orders matching... The resultant list...is returned... The list will include order identifiers..." where additional required data comprises required data fields for patient test data "which can include a field for operator comments or can solely comprise a field for operator comments" meaning the additional required data can also include anything other than operator comments, such as an order identifier as retrieved with the EHR data.


Claim 12:  Rentas in view of Morris discloses the method of claim 8. 
Rentas further discloses:
the electronic health record provider's computer is interfaced to the server system using an API.
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 13:  Rentas in view of Morris discloses the method of claim 8. 
Rentas further discloses:
further including using an electronic health record interface to obtain the electronic health record provider requirements from the electronic health record provider’s computer.
[0030]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to obtain the electronic health [record] provider requirements"

Claim 14:  Rentas in view of Morris discloses the method of claim 8. 
Rentas further discloses:
storing point of care test data that could not be completed and generating a notification to a user to enable the user to enter data to form complete point of care test data for the patient.
[0035]:  "the server system includes a cache memory for storing the patient test data until the complete patient test data is formed." and [0103]:  "a response to the received patient test data…is transmitted to the POC computer and passed to the POC device..." and [0105]:  "the client application...causes the web browser...to open a user interface in the form of a web page retrieved from the web server...of the service provider's computer... The web page prompts the operator of the POC computer..." to enter their credentials, allowing them to request cached data and input additional data to form complete point of care test data, as detailed in the rest of [0105]. The automatic opening of the web page and the prompt for credentials act as a notification.

Claim 25:
Rentas discloses:  
A non-transient storage medium storing computer readable code for controlling a computer to process patient test data from at least one point of care device, by:
[0071] and [0077]:  "a non-transient storage medium stores computer readable code for controlling a computer to carry out any of the methods as described above."
controlling a test data interface to receive point of care test data for a patient from at least one point of care device over a communications network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received, controlling the test data interface to detect an identity of the point of care device by analysing the received point of care test data, performing processing dependent on the detected identity of the point of care device on the point of care test data to generate reformatted point of care test data in a common format for electronic health record providers,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device.” [0100] discloses detecting the identity of the connected POC devices via test data. [0096] discloses “device modules receive the patient test data and perform device specific processing on it…to reformat the data according to a test type object dependent upon the test type identified for the patient test data.” [0011], [0012], [0069], [0070], [0106] etc… disclose this reformatting being to a common data structure, after which the data can be transmitted to EHR providers.
further processing the reformatted point of care test data to identify additional required data missing from the received point of care test data for the patient according to electronic health record provider requirements;
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device” and "identify additional required data missing from the patient test data according to electronic health record provider requirements..."
transmit the complete reformatted point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

While Rentas does disclose identifying and providing additional required data, Rentas does not specifically disclose the following limitations. However, Morris does disclose these limitations, specifically:
controlling an electronic health record provider interface to retrieve electronic health record data for the patient from an electronic health record provider's computer over the communication network in response to the identified additional required data, the electronic health record provider's computer storing electronic health records for patients; processing the retrieved electronic health record data for the patient to automatically determine and add the identified additional required data to the reformatted point of care test data for the patient to try to form complete reformatted point of care test data for the patient without requiring an operator to input the required data missing from the point of care test data for the patient; and
[0048] discloses automated identification of missing data, including “the data missing from the attached EMR system may be retrieved from the other EMR system or systems. As in [0047], “data not present on the EMR system in communication with a first interface appliance but present on the EMR system in communication with a second interface appliance may be copied to the memory of the first…from the second…” (i.e. data may be synchronized by automatically copying from one EMR system to the other to add the missing data, forming complete data). [0045] and [0046] detail enabling this process by reformatting data into a standardized format.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with the above limitations as disclosed by Morris.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to provide “a system and method for standardizing the data format of the user interface across a plurality of EMR systems” and so that “the data may be synchronized” (Morris: [0007] and [0047]).

Claims 15-16, 18-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rentas et al. (US 2015/0051922 A1), hereinafter Rentas, in view of Rowlandson et al. (US 2013/0056535 A1), hereinafter Rowlandson.

Claim 15:
Rentas discloses:
A server system for processing patient test data from at least one point of care device, the server system comprising:
a point of care interface for receiving point of care test data for a patient from at least one point of care device over a communication network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
an electronic health record provider interface for interfacing with at least one electronic heath record provider's computer over the communication network, the at least one electronic health record provider's computer storing electronic health records for patients;
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers" and [0089]:  "The EHR providers host the [EH]R records in databases…on computers." and “Each EHR provider’s computer implements a web server for interfacing via a network interface…”
an order type memory storing data on parameters for types of orders for point of care tests ordered by physicians, wherein different electronic health providers can require different order types;
[0069]:  "storing a library of test type objects in a library store, each test type object defining a common data structure for a type of patient test…" and [0096] and [0103] and [0070]:  "implementing the selected interface module to convert the format of the patient test data to a format specific to the electronic health record providers' computer"
program memory storing computer code; and
[0029]:  "program memory for storing software"
a processor for reading and implementing the computer code in the program memory;
[0029]:  "a processor for reading and implementing the software in the memory"
wherein the program memory stores computer code for implementation by the processor to:
[0029]:  "the program memory stores software for implementation by the processor to"
control the point of care interface to receive the point of care test data for the patient, wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received; detect an identity of the point of care device by analyzing the received point of care test data, perform processing dependent on the detected identity of the point of care device on the point of care test data to generate reformatted point of care test data in a common format for electronic health record providers,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device.” [0100] discloses detecting the identity of the connected POC devices via test data. [0096] discloses “device modules receive the patient test data and perform device specific processing on it…to reformat the data according to a test type object dependent upon the test type identified for the patient test data.” [0011], [0012], [0069], [0106] etc… disclose this reformatting being to a common data structure, after which the data can be transmitted to EHR providers.

[0069]:  "parsing the patient test data using the selected parser module to identify a test type; and processing the parsed data using the library of test type objects to store the patient test data as an instance of the identified test type." and [0096] and [0103]

transmit the reformatted point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

While Rentas does disclose determining an order identifier (test type) (i.e. [0069] and [0096]), Rentas does not specifically disclose processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input. However, Rowlandson does disclose these limitations, specifically:
further process the point of care test data to identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to electronic health record provider requirements, control the electronic health record provider's interface to automatically create and add a point of care test order to the point of care test data and the electronic health record for the patient at a said electronic health record provider's computer without requiring an operator to create and add the point of care test order.
[0026] where an order number is generated by the computer network based upon patient and test information, where it identifies the lack of an order number and therefore generates one.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with the above limitation as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas because “In many modern healthcare information technology systems, an order number is required” (Rowlandson:  [0026]).

Claim 16:  Rentas in view of Rowlandson discloses the system of claim 15. 
Rentas further discloses:
control the electronic health record provider interface to create a point of care test order in the electronic health record data for the patient at the electronic health record provider's computer and to receive an order identifier for the created point of care test order from the electronic health record provider's computer, and
[0096]:  "The EHR provider can be identified from an order identifier associated with the patient test. When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR."
add the received order identifier to the point of care test data.
[0096]:  "when a patient test is performed an operator will input a patient name or identifier enabling the order to be found in the EHR and hence associated with the patient test data in the cache…"

Claim 18:
Rentas discloses: 
A method at a server system for processing patient test data from at least one point of care device, the method comprising:
receiving point of care test data for a patient from at least one point of care device over a communications network using a point of care interface, wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received; detecting an identity of the point of care device by analysing the received point of care test data, performing processing dependent on the detected identity of the point of care device on the point of care test data to generate reformatted point of care test data in a common format for electronic health record providers,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device.” [0100] discloses detecting the identity of the connected POC devices via test data. [0096] discloses “device modules receive the patient test data and perform device specific processing on it…to reformat the data according to a test type object dependent upon the test type identified for the patient test data.” [0011], [0012], [0069], [0106] etc… disclose this reformatting being to a common data structure, after which the data can be transmitted to EHR providers.

[0069]:  "parsing the patient test data using the selected parser module to identify a test type; and processing the parsed data using the library of test type objects to store the patient test data as an instance of the identified test type." and [0096] and [0103] and [0070]:  "implementing the selected interface module to convert the format of the patient test data to a format specific to the electronic health record providers' computer"
 the electronic health record provider's computer storing electronic health records for patients.
[0089]:  “The EHR providers host the [EHR] records in databases 43 and 53 on computers 40 and 50.”
transmit the reformatted point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

While Rentas does disclose determining an order identifier (test type) (i.e. [0069] and [0096]), Rentas does not specifically disclose processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input. However, Rowlandson does disclose these limitations, specifically:
further processing the reformatted point of care test data to identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to electronic health record provider requirements; control the electronic health record provider's interface to automatically create and add a point of care test order to the point of care test data and the electronic health record for the patient at a said electronic health record provider's computer without requiring an operator to create and add the point of care test order, the electronic health record provider's computer storing electronic health records for patients.
[0026] where an order number is generated by the computer network based upon patient and test information, where it identifies the lack of an order number and therefore generates one.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rentas with the above limitation as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas because “In many modern healthcare information technology systems, an order number is required” (Rowlandson:  [0026]).

Claim 19:  Rentas in view of Rowlandson discloses the method of claim 18. 
Rentas further discloses:
the electronic health record provider interface is controlled to create a point of care test order in the electronic health record data for the patient at the electronic health record provider's computer and to receive an order identifier for the created point of care test order from the electronic health record provider's computer, and the received order identifier is added to the point of care test data.
[0096]:  "The EHR provider can be identified from an order identifier associated with the patient test. When a medical practitioner places an order for a POCT in an EHR, the order is assigned a unique identifier and it is associated with the patient record and patient identifier in the EHR. ...when a patient test is performed an operator will input a patient name or identifier enabling the order to be found in the EHR and hence associated with the patient test data in the cache…"

Claim 27:
Rentas discloses:
A non-transient storage medium storing computer readable code for controlling a computer to process patient test data from at least one point of care device, by:
[0071] and [0077]:  "a non-transient storage medium stores computer readable code for controlling a computer to carry out any of the methods as described above."
controlling a point of care interface to receive point of care test data for a patient from at least one point of care device over a communication network;
[0007]:  "patient test data is received from a point of care computer from a point of care interface” Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Regarding Figure 7a, [0103] discloses performing a test and the POC device outputting the test data over a communication network (e.g. serial interface, USB interface, Ethernet interface, Wi-Fi interface, or Bluetooth® interface). Additionally, [0007] also discloses “patient test data from at least one point of care device”
wherein the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received, controlling the test data interface to detect an identity of the point of care device by analysing the received point of care test data, performing processing dependent on the detected identity of the point of care device on the point of care test data to generate reformatted point of care test data in a common format for electronic health record providers,
[0029]:  “the server system comprising a point of care interface for receiving patient test data from a point of care computer, the point of care computer receiving the patient test data from at least one point of care device.” [0100] discloses detecting the identity of the connected POC devices via test data. [0096] discloses “device modules receive the patient test data and perform device specific processing on it…to reformat the data according to a test type object dependent upon the test type identified for the patient test data.” [0011], [0012], [0069], [0106] etc… disclose this reformatting being to a common data structure, after which the data can be transmitted to EHR providers.

[0069]:  "parsing the patient test data using the selected parser module to identify a test type; and processing the parsed data using the library of test type objects to store the patient test data as an instance of the identified test type." and [0096] and [0103] and [0070]:  "implementing the selected interface module to convert the format of the patient test data to a format specific to the electronic health record providers' computer"

[0089]:  “The EHR providers host the [EHR] records in databases 43 and 53 on computers 40 and 50.”
transmitting the reformatted point of care test data for the patient to the electronic health record provider's computer over the communications network for inclusion in the electronic health record for the patient.
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider." [0054], among many others, discloses transmitting such data via a network interface.

While Rentas does disclose determining an order identifier (test type) (i.e. [0069] and [0096]), Rentas does not specifically disclose processing point of care test data to identify if the data does not include an order identifier and automatically creating and adding a test order without operator input. However, Rowlandson does disclose these limitations, specifically:
further processing the point of care test data to identify if the received point of care test data does not include an order identifier identifying an order in an electronic health record for the patient for the point of care test for the patient according to electronic health record provider requirements; controlling an electronic health record provider's interface to automatically create and add a point of care test order to the reformatted point of care test data and the electronic health record for the patient at a said electronic health record provider's computer without requiring an operator to create and add the point of care test order.
[0026] where an order number is generated by the computer network based upon patient and test information, where it identifies the lack of an order number and therefore generates one.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transient storage medium as disclosed by Rentas with the above limitation as disclosed by Rowlandson. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas because “In many modern healthcare information technology systems, an order number is required” (Rowlandson:  [0026]).

Claims 21-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rentas et al. (US 2015/0051922 A1), hereinafter Rentas, in view of Case (US 2001/0039502 A1).

Claim 21:
Rentas discloses:  
A server system for processing patient test data from at least one point of care device, the server system comprising:
a test data interface for receiving point of care test data for a patient from at least one point of care device;
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Additionally, [0007] also discloses “patient test data from at least one point of care device”
an electronic health record provider interface for interfacing with at least one electronic health record provider's computer, wherein the at least one electronic health record provider's computer stores electronic health records for patients including identifiers for orders for point of care tests and uses flags for point of care test orders in the electronic health record to indicate whether point of care test orders are completed or not;
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers"; [0031]:  "the software is adapted to be implemented by the processor to control the electronic record interface to transmit the complete patient test data to the electronic health record provider."; [0089]:  "The EHR providers host the [EH]R records in databases…on computers."; and [0010]:  "The patient test data can hence be flagged if it is determined that the device and/or operator failed the compliance test..." where “flagged” indicates incomplete, as further shown in [0177]-[0179], where patient test data is deemed noncompliant. [0096] discloses order identifiers being associated with point of care tests.
program memory storing computer code; and
[0029]:  "program memory for storing software"
a processor for reading and implementing the computer code in the program memory;
[0029]:  "a processor for reading and implementing the software in the memory"
wherein the program memory stores computer code for implementation by the processor to;
[0029]:  "the program memory stores software for implementation by the processor to"
control the test data interface to receive the point of care test data for the patient from at least one point of care device, and control the electronic health record provider interface to transmit the received point of care test data for the patient to a said electronic health record provider's computer for inclusion in the electronic health record for the patient .
[0031]:  "the software is adapted to be implemented by the processor to control the electronic health record interface to transmit the complete patient test data to the electronic health record provider."

While Rentas does disclose the use of flags (e.g. [0010]), forming complete patient data (e.g. [0007] and [0008]), and even a conditional state of compliance (i.e. completeness, e.g. [0177]), Rentas does not explicitly disclose “set the flag for the point of care test order to indicate that the point of care test order is completed.” However, Case does disclose this limitation, specifically:
set the flag for the point of care test order to indicate that the point of care test order is completed.
[0029] discloses marking “the test request message” (i.e. order for a test) as completed once the results are generated (i.e. received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with “set the flag for the point of care test order to indicate that the point of care test order is completed” as disclosed by Case.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to transmit “the text results, when completed to one or more designated health care providers” (Case: [0005]).

Claim 22:  Rentas in view of Case discloses the system of claim 21. 
Rentas further discloses:
the electronic health record provider interface comprises at least one API for interfacing to the at least one electronic health record provider's computer.
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 23:
Rentas discloses:
A method at a server system for processing patient test data from at least one point of care device, the method comprising:
controlling a point of care interface to receive point of care test data for a patient from at least one point of care device; and
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Additionally, [0007] also discloses “patient test data from at least one point of care device”
controlling an electronic health record provider interface to transmit the received point of care test data for the patient to an electronic health record provider's computer for inclusion in an electronic health record for the patient 
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers"; [0031]:  "the software is adapted to be implemented by the processor to control the electronic record interface to transmit the complete patient test data to the electronic health record provider."; [0089]:  "The EHR providers host the [EH]R records in databases…on computers."; and [0010]:  "The patient test data can hence be flagged if it is determined that the device and/or operator failed the compliance test..." where “flagged” indicates incomplete, as further shown in [0177]-[0179], where patient test data is deemed noncompliant.

While Rentas does disclose the use of flags (e.g. [0010]), forming complete patient data (e.g. [0007] and [0008]), and even a conditional state of compliance (e.g. [0177]), Rentas does not explicitly disclose “set the flag for the point of care test order to indicate that the point of care test order is completed.” However, Case does disclose this limitation, specifically:
set a flag for the point of care test data for the patient in the electronic health record for the patient at the electronic health record provider's computer to indicate that the point of care test for the patient is completed
[0029] discloses marking “the test request message” (i.e. order for a test) as completed once the results are generated (i.e. received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with “set a flag for the point of care test data for the patient in the electronic health record for the patient at the electronic health record provider's computer to indicate that the point of care test for the patient is completed” as disclosed by Case.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to transmit “the text results, when completed to one or more designated health care providers” (Case: [0005]).

Claim 24:  Rentas in view of Case discloses the method of claim 23. 
Rentas further discloses:
the electronic health record provider interface comprises an API for interfacing to the electronic health record provider's computer.	
[0054]:  "the computer system includes a network interface for interfacing to at least one remote electronic health record computer…" wherein API is understood to mean use of a third party web service or website, such as over a network.

Claim 28:
Rentas discloses:
A non-transient storage medium storing computer readable code for controlling a computer to process patient test data from at least one point of care device, by:
[0071] and [0077]:  "a non-transient storage medium stores computer readable code for controlling a computer to carry out any of the methods as described above."
controlling a point of care interface to receive point of care test data for a patient from at least one point of care device; and
[0007]:  "patient test data is received from a point of care computer from a point of care interface" Figure 7a, 8a, 9a show a “POC DEVICE” performing the “TEST RUN” and ‘TEST DATA OUTPUT” much like applicant’s Figure 5. Additionally, [0007] also discloses “patient test data from at least one point of care device”
controlling an electronic health record provider interface to transmit the received point of care test data for the patient to an electronic health record provider's computer for inclusion in an electronic health record for the patient 
[0030]:  "an electronic health record interface for sending and receiving data to and from electronic health record providers"; [0031]:  "the software is adapted to be implemented by the processor to control the electronic record interface to transmit the complete patient test data to the electronic health record provider."; [0089]:  "The EHR providers host the [EH]R records in databases…on computers."; and [0010]:  "The patient test data can hence be flagged if it is determined that the device and/or operator failed the compliance test..." where “flagged” indicates incomplete, as further shown in [0177]-[0179], where patient test data is deemed noncompliant.

While Rentas does disclose the use of flags (e.g. [0010]), forming complete patient data (e.g. [0007] and [0008]), and even a conditional state of compliance (e.g. [0177]), Rentas does not explicitly disclose “set the flag for the point of care test order to indicate that the point of care test order is completed.” However, Case does disclose this limitation, specifically:
set a flag for the point of care test data for the patient in the electronic health record for the patient at the electronic health record provider's computer to indicate that the point of care test for the patient is completed
[0029] discloses marking “the test request message” (i.e. order for a test) as completed once the results are generated (i.e. received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rentas with “set a flag for the point of care test data for the patient in the electronic health record for the patient at the electronic health record provider's computer to indicate that the point of care test for the patient is completed” as disclosed by Case.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rentas in order to transmit “the text results, when completed to one or more designated health care providers” (Case: [0005]).


Response to Arguments
Regarding 101, applicant’s amendments are sufficient, and the rejection is withdrawn. 
Specifically, applicant has amended the claims to include “generate reformatted point of care test data in a common format for electronic health record providers.” This new limitation in combination with the existing limitations, specifically “the point of care test data is received as a signal in a format specific to a point of care device from which the point of care test data has been received,” integrates any recited abstract idea into a practical application. While simply receiving computer data, such as a signal, could amount to mere data gathering, manipulating the data of that signal to generate reformatted point of care test data cannot reasonably be said to represent a mental process. 
Additionally, this limitation does not amount to adding the words “apply it;” simply appending well-understood, routine, conventional activities previously known to the industry; adding insignificant extra-solution activity to the judicial exception; nor generally linking the use of the judicial exception to a particular technological environment or field of use. 
Finally, these claims appear similar to those in SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019), where it was decided “the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims.” Similarly, the human mind is not equipped to receive the claimed signal and perform the subsequent claimed processing. Accordingly, the 101 rejection has been withdrawn.

Regarding 102/103, (Claims 1, 8, and 25) applicant argues Rentas does not teach the retrieval of EHR data for a patient for the purpose of processing the data to automatically determine and add data to the POC test data for the patient to try to form complete POC test data, specifically in response to the identified additional required data. Applicant further agues Rentas seeks operator input in response to the identification of require additional data, whereas the claimed invention retrieves EHR data and processes it to automatically determine and add data to the POC test data for the patient. Applicant argues cited [0174] and [0177] are taken out of context.
The examiner respectfully disagrees. While Rentas does disclose seeking operator input, Rentas [0174] and [0177] additionally discloses automatic point of care device data input/automatic patient test data input, thereby not requiring operator input. [0173] discloses the process of Figure 10 (regarding [0174] and [0177]) maps to Figures 7a and 7b, which pertain to identifying missing fields and completing them. The examiner interpreted this to mean the automated data retrieval process of Figure 10 could also be applied to Figures 7a and 7b, such as in [0177], discussing automatic patient test data input of those tests “requiring completion and verification.” 
While under the BRI, the examiner still considers these paragraphs to disclose the limitations, in light of applicant’s amendments and continued arguments, the examiner has identified Morris as also disclosing these limitations. As discussed above in the corresponding rejections, Morris [0048] discloses automated identification of missing data, including “the data missing from the attached EMR system may be retrieved from the other EMR system or systems. As in [0047], “data not present on the EMR system in communication with a first interface appliance but present on the EMR system in communication with a second interface appliance may be copied to the memory of the first…from the second…” (i.e. data may be synchronized by automatically copying from one EMR system to the other to add the missing data, forming complete data). [0045] and [0046] detail enabling this process by reformatting data into a standardized format.
Applicant further argues Rowlandson does not adequately disclose the limitation “control the electronic health record provider interface to retrieve electronic health record data for the patient from a said electronic health record provider's computer in response to the identified additional required data.” Applicant argues the additional information is required to perform a test or procedure, rather than being identified as missing from test data received from point of care devices. 
The examiner respectfully disagrees. This interpretation of applicant’s claims is narrower than what is actually claimed. While test data does have to be received from which additional required missing data is identified, this test data does not have to come from performance of the test. Accordingly, Rowlandson [0038] discloses “the EMR system takes the received medical data” (i.e. test data) “and any additional data that may be required…and…generates an order number” (i.e. additional required missing data). The disclosure of Rowlandson falls within the BRI of applicant’s claims. Nonetheless, due to applicant’s amendments and continued arguments, the examiner has identified Morris as also disclosing these limitations, as discussed above in the response to arguments and the corresponding rejections.
Subsequent arguments regarding feature (c) are addressed in the discussion of Rentas above, and are additionally disclosed by Morris as also discussed above.

(Claims 15, 18, and 27) Applicant argues Rentas fails to disclose “and compare parameters of the reformatted point of care test data to parameters of the stored types of orders to identify an order type if an order identifier is not included in the received point of care test data.” Applicant argues cited [0069] of Rentas discloses test type, and that Rentas does not disclose order type at all. Applicant additionally argues Rowlandson [0026] does not disclose the remaining limitations, specifically arguing the order number is obtained before the test is carried out and that the test cannot be carried out without an order number.
The examiner respectfully disagrees. There appears to be no appreciable difference between an order and test type. Even if there were an appreciable difference, one of ordinary skill in the art would recognize them as obvious variations of the otherwise same concept. Accordingly, Rentas [0069] does disclose the above limitation, where the test type of Rentas is equivalent to applicant’s order type. Additionally, the conditional “if an order identifier is not included” limitation is satisfied by Rentas, as can be seen in [0103]-[0105]. The disclosure of [0103] includes the parsing of [0069], with [0104] disclosing a unique test identifier is assigned which was therefore not included in the received data. Alternatively, [0105] discloses looking up test identifiers and order identifiers. As these paragraphs disclose a sequence of steps pertaining to Figures 7a and 7b, the order identifier of [0105] is not included in the test data of [0103].
Additionally, the BRI of applicant’s claims does not actually require the test to be performed, merely that test data is received and manipulated. The claims do not even require this data to be from performance of the test; the data could merely pertain to creation of an order or test. Therefore, Rowlandson’s disclosure in [0026] where an order number is generated by the computer network based upon patient and test information (i.e. identifies the lack of an order number and therefore generates one) does disclose applicant’s argued claim limitations. 

(Claims 21, 23, and 28) Applicant argues Rentas discloses flags indicating compliance and relating to test data and not to an order.
The examiner respectfully disagrees. Rentas discloses flags, such as in [0179]. This is indeed within the context of compliance, which as in [0177], also pertains to “patient tests held in the cache requiring completion and verification.” If for some reason this fails (i.e. non-compliance), the data is flagged as non-compliant. This satisfies the BRI of applicant’s limitations, including “flags for point of care test orders in the electronic health record to indicate whether point of care test orders are completed or not.” Due to applicant’s clarifying amendments replacing “fulfilled” with “completed,” the examiner modified the rejections to include the disclosure of applicant’s limitation “set the flag for the point of care test order to indicate that the point of care test order is completed” by Case [0029], which discloses marking “the test request message” (i.e. order for a test) as completed once the results are generated (i.e. received).
Accordingly, the 103 rejections of claims 1-3, 5-10, 12-16, 18-19, 21-25, and 27-28 have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Morcillo Montejo et al. (US 2018/0075223 A1)
Discloses a point of care testing system, particularly remote configuration of point of care analyzers.
Hall et al. (US 2018/0277240 A1)
Discloses processing of patient test data from point of care devices.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT MORGAN can be reached at (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626